993 F.2d 1538
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Calvin ROTHWELL, Plaintiff-Appellant,v.Carroll A. CAMPBELL;  Parker Evatt;  Flora B. Boyd;  GeneBaker; William Bornhill;  George Bubuka;  South CarolinaDepartment of Corrections, Members of South CarolinaDepartment of Corrections; Members of the South CarolinaBoard of Corrections;  Members of Escod Industries Co.,Defendants-Appellees.
No. 93-6258.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 28, 1993

Appeal from the United States District Court for the District of South Carolina, at Florence.  C. Weston Houck, District Judge.  (CA-91-2774-2J)
James Calvin Rothwell, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
James Calvin Rothwell appeals from the district court's order that dismissed his 42 U.S.C. § 1983 complaint without prejudice because the complaint contained false information.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Rothwell v. Campbell, No. CA-91-2774-2J (D.S.C. Feb. 16, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the dismissal in this case was without prejudice.  Unless Rothwell's claims state a continuing constitutional violation,  see National Advertising Co. v. City of Raleigh, 947 F.2d 1158, 1166-68 (4th Cir. 1991), cert. denied, 60 U.S.L.W. 3782 (U.S. 1992), he must refile his complaint within South Carolina's three-year statute of limitations.  See S.C. Code Ann. § 15-3-530(5) (Law Co-op.  Supp. 1991)